 4:17-cr-03004-JMG-CRZ Doc # 590 Filed: 03/31/21 Page 1 of 2 - Page ID # 2478




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
                      Plaintiff,                                 4:17CR3004
       vs.
                                                                   ORDER
LYLE GORDON,
                      Defendant.

       The defendant was afforded an opportunity for a hearing, but agreed to be detained
without a hearing. The defendant has therefore failed to meet the burden of showing, by
clear and convincing evidence pursuant to 18 U.S.C. § 3143 (a) and Fed. R. Crim. P. Rule
32.1(a)(6) that defendant will appear at court proceedings and will not pose a danger to the
safety of any person or the community if released. The Court’s findings are based on the
allegations within the Amended Petition.

IT IS ORDERED:

       1)     The above-named defendant shall be detained until further order.
       2)     The defendant is committed to the custody of the Attorney General for
              confinement in a corrections facility; the defendant shall be afforded
              reasonable opportunity for private consultation with counsel; and on order of
              a court of the United States, or on request of an attorney for the government,
              the person in charge of the facility shall deliver the defendant to a United
              States Marshal for appearance in connection with a court proceeding.
       3)     The defendant shall appear at his revocation hearing scheduled for June 25,
              2021 at 11:30 a.m. before the Honorable John M. Gerrard, in Courtroom 1,
              United States Courthouse and Federal Building, 100 Centennial Mall North,
              Lincoln, Nebraska.
4:17-cr-03004-JMG-CRZ Doc # 590 Filed: 03/31/21 Page 2 of 2 - Page ID # 2479




    4)    The Amended Petition (Filing No. [585]), supersedes the Initial Petition
          (Filing No. [568]). The Initial Petition (Filing No. [568]), is therefore
          terminated.


    March 31, 2021.
                                           BY THE COURT:
                                           s/ Cheryl R. Zwart
                                           United States Magistrate Judge




                                       2
